Exhibit 99.1 Syneron Medical to Report Fourth Quarter and Full Year 2009 Financial Results on February 11, 2010 YOKNEAM, ISRAEL(Marketwire - January 27, 2010) - Syneron Medical Ltd. (NASDAQ: ELOS), the leading global aesthetic device company and innovator in the development, marketing and sales of elos™ combined-energy medical aesthetic devices and other laser technologies, today announced that it will release fourth quarter and full year 2009 financial results before market opening on Thursday, February 11, 2010. The earnings release will be available on Syneron's website at www.syneron.com. Syneron management will host a conference call and a live webcast at 8:30am (ET) on the same day. A question & answer session will follow management's discussion of events in the fourth quarter 2009. Investors and analysts may participate in the conference call using the following dial-in numbers: US (toll free): 888-300-2335 International: 719-325-2109 The conference passcode for both is 8041636. Investors and other interested parties can also access a live webcast of the conference call through the Investor Overview page on Syneron's website at www.syneron.com.
